Opinion filed November 7, 2019




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-19-00194-CR
                                     ___________

             THOMAS EARL HENDERSON, III, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-18-1450-CR


                     MEMORANDUM OPINION
      Appellant, Thomas Earl Henderson, III, originally pleaded guilty to the
offense of aggravated robbery. Pursuant to the terms of the plea agreement, the trial
court deferred a finding of guilt, placed Appellant on community supervision for ten
years, and assessed a fine of $1,000. Less than two months later, the State filed a
motion to adjudicate Appellant’s guilt. At a hearing on the State’s amended motion,
Appellant pleaded true to all ten of the State’s allegations. The trial court found all
of the allegations to be true, revoked Appellant’s community supervision,
adjudicated Appellant guilty of the charged offense, and assessed his punishment at
confinement for forty years plus the delinquent amount of the previous fine, fees,
and costs. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
      Appellant has filed a pro se response to counsel’s Anders brief. Appellant
asserts in his response that he would like a sentence of less than forty years. In
addressing an Anders brief and a pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
We note that proof of one violation of the terms and conditions of community
                                          2
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with
an adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                           PER CURIAM


November 7, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
            We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R. APP. P. 68.

        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                             3